              Case 1:19-cr-00627-VM Document 55 Filed 01/15/20 Page 1 of 1


                                ZEMAN            &     WoMBLE,          LLP
K EN W OMBLE                                                                             P (718) 514 - 9100
20 V ESEY STREET, R.tv1 400                                                              F (91 7) 21 0 - 3700
N Ew YoRK, NY 10007                                                         WOMBLE@ZEMANWOMBLELAW.COM

                                            WWW.ZEMANWO&'IBLEL\W.COM




BY ECF & EMAIL

Hon. Victor Marrero                                                         January 15, 2020
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007                                                      USDC snNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
Re:        United States v. Isaiah Ward                                 DOC #: _ _ _ -1--1---r--r-7:.....,....,..-
           19 CR 627 (VM)
                                                                        D ATE Fl LED:~~"-1-------
                                                                       1.!:::==-"•- ----'
                                                                                    =:·.~ = ====== =::!.1
Dear Judge Marrero,

            I represent defendant Isaiah Ward in the above-entitled matter and I write this letter
respectfully requesting that Mr. Ward's bail conditions be modified to remove the condition of
curfew. At his initial presentment, Judge Netbum ordered the condition of curfew, but allowed
the parameters of that condition to be set by pre-trial services.

           Since he was released from custody following initial presentment, Mr. Ward has fully
complied with all of his bail conditions. He has maintained his employment as a security guard
and has continued to be a present father to his infant daughter.

             I make this request with both the consent of the government as well as the consent of
his pre-trial services officer.


                                                                          Respectfully,



      for the purposes and on the terms and conditions set
      forth above.
                                                                          Ken Womble
   SO ORDERED.                                                            Attorney for Isaiah Ward
